345 Ill. App. 83 (1951)
102 N.E.2d 363
Carl Franks, Plaintiff-Appellant,
v.
Adelaide Childs, Defendant-Appellee.
Gen. No. 10,515.
Illinois Appellate Court.
Opinion filed September 27, 1951.
Rehearing denied December 13, 1951.
Released for publication December 13, 1951.
Weston & Keenan, and Berry & Simmons, for appellant.
Max A. Weston, of counsel.
Thomas & Davis, for appellee.
Charles H. Davis, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE ANDERSON.
Judgment reversed and remanded *84
Not to be published in full.